Citation Nr: 1612122	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for allergic rhinitis, and if so, whether service connection is warranted.

2.  Entitlement to service connection for right foot Lisfranc sprain.

3.  Entitlement to a compensable rating for left foot Lisfranc sprain.

4.  Entitlement to an increased rating for lumbar strain, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for an acquired psychiatric disorder, to include anxiety disorder, currently evaluated as 70 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to February 2004. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a right foot disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for allergic rhinitis was previously denied in a March 2005 RO decision, and this decision is final.
 
2.  The evidence added to the record since the March 2005 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for allergic rhinitis, and does not raise a reasonable possibility of substantiating the claim. 

3.  The Veteran's left foot sprain residuals have been manifested by pain and swelling, treated with orthotics, arch supports, and Motrin.  The left foot sprain does not approximate a moderately-severe foot injury.  

4.  The Veteran's lumbar spine strain has not been manifested by forward thoracolumbar flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least 4 weeks during a 12-month period.

5.  Manifestations of total occupational and social impairment due to anxiety disorder are not shown as described for a schedular 100 percent rating.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the final March 2005 RO decision; thus, the claim of entitlement to service connection for allergic rhinitis is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, for left foot strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

3.  The criteria for a rating in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

4.  The criteria for a rating greater than 70 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.21, 4.125, 4.130, Diagnostic Code 9400-9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010, July and November 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain. 

The record also reflects that the Veteran's attorney made a Freedom of Information (FOIA) request for the claims folder in May 2007 that was fulfilled in August 2007.  A second request was made in May 2011, and fulfilled in September 2011.  A third request was made in August 2013, and fulfilled in November 2013.  Most recently, the Veteran's attorney requested the claims folder on November 2015, and although the request was acknowledged in a December 2015 letter from the VA, the attorney resubmitted his FOIA request January 2016.  The Board observes that there are no additional records from the VA pertaining to the appeal since the request was most recently fulfilled in November 2013.  As such, it appears that the requested documents have been provided to the attorney.  A written brief in support of the appeal has been submitted by the attorney.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law.  In connection with the issues being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and multiple VA examination reports, which were thorough and the opinions offered gave complete responses to the questions asked.

New and Material Evidence: Allergic Rhinitis

A finally adjudicated claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

For the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

By way of history, at the time of the March 2005 rating decision, the RO considered evidence to include service treatment records and a March 2005 VA examination of the feet.  The RO indicated that the Veteran's allergic rhinitis existed prior to service, and that there was no evidence that the condition permanently worsened as a result of service.  

The question then, is whether new and material evidence has been received since the March 2005 RO decision.  The element that was missing in prior decisions was a link between the current allergic rhinitis and service.  The evidence received since March 2005 includes the Veteran's reports of aggravation of his symptoms in service, but these lay contentions were of record at the time of the prior RO denial.  The additional statements made by the Veteran offer no new evidence since they merely reiterate the contentions made by him in prior RO considerations.

None of the additional evidence received since the March 2005 RO decision, to include his December 2011 VA examination report, contains any competent suggestion of a nexus between any allergic rhinitis and service, to include consideration of whether it was aggravated in service.  As the absence of such evidence was the basis for the prior denial, new and material evidence has not been received to reopen the claim at this time.  Accordingly, the Board finds that even under the low threshold standard for reopening a claim of entitlement, new and material evidence has not been received, and the claim of service connection for allergic rhinitis may not be reopened.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Left Foot Sprain

The Veteran's left foot sprain is rated by analogy to Diagnostic Code 5276, applicable to acquired flatfoot.  Diagnostic Code 5276 assigns a noncompensable rating for acquired flatfoot with mild symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for unilateral moderate flatfoot with the weight-bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 20 percent rating is warranted for severe unilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.

The Veteran was afforded a September 2009 VA examination of the feet, for his diagnosed Lisfranc strain.  He reported experiencing bilateral foot pain, sometimes accompanied by swelling, and he used Motrin, arch supports and orthotics for relief.  The examiner diagnosed chronic Lisfranc sprain bilaterally, worse on the left side.

At a November 2011 VA examination of the feet, the Veteran's left foot chronic Lisfranc sprain was asymptomatic.  The Veteran had not experienced any left foot issues for approximately one and a half years.  He did not use orthotics because it irritated the bottom of his foot and he tried to stay off his feet.  The Veteran denied new injuries, injections, and surgeries.  The Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, foot injuries, or bilateral weak foot.  A February 2009 imaging impression was normal.

In considering the Veteran's symptoms, and the lack of acquired flat foot, the Board finds that a rating according to Diagnostic Code 5284 for other foot injuries is most appropriate.  Accordingly, a moderate foot injury is 10 percent disabling; a moderately severe foot injury is 20 percent disabling; and, a severe foot injury is 30 percent disabling.  38 C.F.R. § 4.72, Diagnostic Code 5284.  

Here, the Veteran's foot disability is manifested by foot pain and swelling and treated with orthotics, Motrin and arch supports.  There is no objective evidence of record showing functional limitations on standing or walking as due to his feet, and no evidence of abnormal weight bearing or gait.  Based on this evidence, the Board finds that the Veteran's overall disability picture is most consistent with a moderate level of pain and dysfunction, and resolving all reasonable doubt in the Veteran's favor, approximates the criteria for a 10 percent rating under Diagnostic Code 5284, as he is shown to have no more than a moderate left foot injury.  Accordingly, the Board grants a 10 percent evaluation for the left foot disability under Diagnostic Code 5284. 

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation for the left foot strain.  Staged ratings have been considered, and are not appropriate here.

For all the foregoing reasons, the Board finds that a rating of 10 percent is warranted for the left foot strain, but no higher, for the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Strain

The Veteran's lumbar strain has been rated as 20 percent disabling since December 9, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

An intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

Note (1):  An incapacitating episode is a defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

There is no evidence of record documenting that at any time during the appellate term addressed herein that the Veteran's lumbar spine strain was manifested by physician ordered bed rest for a term consistent with a higher rating.  Hence, an increased rating is not in order based on incapacitating episodes.

In addition, since December 9, 2008, the Veteran's thoracolumbar motion has not been manifested by either a limitation of forward flexion to 30 degrees or less, or favorable ankylosis involving the entire thoracolumbar spine. 

March 2009 VA exam revealed forward flexion to 50 degrees, extension to 15 degrees with pain- no additional limitations due to pain, weakness, fatigue, lack of endurance or incoordination.  X-ray showed mild dextroscoliosis and marked straightening of the lumbar lordosis indicating muscle spasm.  Diagnosis was of chronic low back strain and mild dextroscoliosis.  The Veteran reported no bowel or bladder disturbances and no incapacitating episodes during the previous year.  The Veteran reported severe low back pain with radiation to his groin in 2008, and recurrent attacks since.  There was stiffness, limited motion, mild tenderness and spasms.  

The Veteran was afforded another VA examination of the spine in November 2011.  At that time, range of motion testing revealed forward flexion to 55 degrees, extension to 20, left lateral flexion and rotation each to 20, right lateral flexion and rotation each to 25.  Following repetitive use there was no additional loss of range of motion.  Functional impairment from the lumbar spine was evidenced by less movement than normal and pain on movement.  Muscle strength, reflex and sensory testing were normal, and there was no muscle atrophy.  There was moderate numbness in the lower extremities, but no other signs or symptoms of radiculopathy.  As such, the examiner indicated that the right and left side were not affected by radiculopathy.  There were no other neurological abnormalities.  Arthritis was not documented.  There was marked straightening of normal lumbar lordosis indicating muscle spasm, giving an impression of mild dextroscoliosis.  The Veteran was working for a title loan company for less than a month with no current issues on the job. 

Consideration has been given as to whether a higher rating based on functional loss due to pain on use or due to flare-ups is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Board has considered the Veteran's statements that his lumbar spine disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the lumbar disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level, and further notes that such records take into account the Veteran's reports of symptomatology.

As noted above, the March 2009 VA examiner noted flexion to 50 degrees with thoracolumbar function limited by pain.  In November 2011, a VA examiner noted flexion to 55 degrees, with objective evidence of pain on active range of motion.  Following repetitive motion there were no additional limitations.  There was a history of decreased motion, stiffness, spasm, and spine pain.  

Thus, the evidence shows that the Veteran's reports of pain are contemplated in the current evaluation assigned as it is based on the objectively demonstrated reduced motion.  Thus, even considering functional loss and painful motion, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 20 percent at any time since December 9, 2008.  It bears repeating that the General Rating Formula for Diseases and Injuries of the Spine specifically provide that the assigned ratings are controlling regardless whether there are or are not symptoms such as pain.

Staged ratings have been considered for all periods on appeal, and are not appropriate here.

Finally, the Board has considered whether separate evaluations for radiculopathy or other neurological symptomatology is warranted throughout the appeal period.  The Board finds that no separate evaluations are warranted at this time based on the evidence of record. 

The Board acknowledges that the Veteran has contended that he has radiating pain.  However, the Veteran is not competent to diagnose any radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Significantly, the Board notes that throughout the appeal period there is no objective evidence of any radiculopathy of the lower extremities, other than the Veteran's lay statements of radiating pain.  The November 2011 VA examiner considered the Veteran's statements, fully examined the Veteran, and determined that the Veteran had moderate numbness of the lower extremities, but did not have any radiculopathy associated with his lumbar spine disability.  The Board finds this evidence more probative than the Veteran's lay statements, with regards to whether there is an actual diagnosed radicular condition associated with the Veteran's lumbar spine disability at this time.

The Board concludes that there is no lumbar spine radiculopathy which the Board would be able to separately evaluate under the General Rating Formula for the lumbar spine disability.  In so finding, the Board has fulfilled its duty to consider all other neurological impairments of the lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1).

The preponderance of the evidence is against a rating greater than 20 percent for a lumbar spine disability, and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Anxiety Disorder 

Under Diagnostic Code 9400-9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 Diagnostic Code 9400-9411 (2015).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.   

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

The Veteran is currently in receipt of a 70 percent rating for anxiety disorder not otherwise specified, with depression not otherwise specified, and polysubstance abuse since December 9, 2008.  

VA treatment records from 2009 show that the Veteran experienced nightmares, anxiety, flashbacks, hypervigilance, and an exaggerated startle response.  

The Veteran was afforded a VA examination in February 2009.  His symptoms included anxiety, irritability, depression, blunted affect, dysphoria, irritable mood, insomnia, (three to four hours of sleep), monthly panic attacks, and poor impulse control.  The Veteran was lethargic with a blunted attitude.  His mood was anxious and dysphoric.  He had attention disturbances, and was preoccupied with one or two topics.  He experienced intrusive thoughts of combat.  There were no suicidal or homicidal thoughts.  Socially, the Veteran indicated that he had one male friend with whom he had not had contact for several months.  He had divorced in 2006, and was living with his girlfriend part time.  The examiner noted that there were deficiencies in thinking, family relations, work and mood.  The examiner assessed anxiety disorder, depression, and polysubstance abuse, and assessed the Veteran as having a GAF score of 51.  

VA treatment records from 2010 show that the Veteran was let go from work because of worsening performance and depressed mood.  He reported that he had recently married his girlfriend, with whom he occasionally argued.  The Veteran was attending school for an AA degree.  His symptoms included flashbacks, intrusive thoughts, dysphoric mood, and restricted affect. 

At a May 2010 VA examination it was noted that the Veteran was treated with anti-psychotic, anti-depressant, and anti-anxiety medications and attended group therapy.  Even so, he experienced daily anxiety and depression.  The Veteran was neatly groomed, but had downcast facies, and limited eye contact.  Psychomotor activity was fatigued, affect constricted, mood anxious, depressed and irritable.  The Veteran was oriented with unremarkable thought process and content, and no delusions, hallucinations, obsessive behavior or homicidal thoughts.  The Veteran experienced weekly panic attacks, occasional suicidal thoughts, and insomnia.  Socially, the Veteran reported that he had married in April, but amotivation and anxiety caused marital strain and periodic irritability.  He was emotionally detached from his parents and siblings and had only minimal contact with a few friends.  Occupationally, the Veteran reported that he was unemployed due to worsening anxiety, depressive amotivation and poor concentration, which led to markedly reduced work performance and mistakes.  The Veteran indicated that he quit work believing that he would be fired.  The examiner diagnosed the Veteran as having generalized anxiety disorder and major depressive disorder.  The Veteran's anxiety was moderate to severe with periodic panic; and, depressed mood was moderate to severe, with amotivation.  Symptoms included feeling hopeless, worthless, guilt and shame.  The Veteran also experienced insomnia; poor concentration; social avoidance, suicidal ideas; insomnia; and irritability.  The examiner assessed the Veteran as having a global assessment of functioning score of 47.  

In sum, the examiner noted that the Veteran's thinking involved suicidal thoughts, preoccupation with effects of anxiety and depression on life.  Family relations were affected by the Veteran's anxiety and amotivation.  For example, the Veteran's symptoms caused marital stress and emotional detachment from other family.  Considering work, the Veteran experienced anxiety, amotivation, poor concentration causing markedly reduced work performance, mistakes at work and inability to fulfill work demands.  The examiner indicated that the Veteran's work would have to be low stress and involve minimal interaction with others.  The Veteran's mood was characterized by anxiety and depression.  In school the Veteran experienced poor concentration, anxiety and amotivation that caused difficulties at school.

In October 2011 the Veteran reported that he was unable to maintain a relationship, and had separated from his wife; that he had experienced serious thoughts of suicide; and, that he had not worked since the spring of 2010.  He indicated he experienced symptoms to include inability to concentrate, memory loss, constant tiredness, inability to sleep, eat or function, lack of motivation and no desire for professional or social contact.  The Veteran reported difficulty functioning even with increased medications and inability to maintain employment.

Dr. L. Bencomo wrote that the Veteran had been diagnosed as having chronic PTSD, and was treated with antidepressant medications.  The Veteran's symptoms included depressed and anxious mood, recurrent nightmares, sleep problems, hypervigilance, emotional detachment, isolation, irritability, impaired concentration, and psychological distress.  Such symptoms interfered significantly with the Veteran's ability to function socially and occupationally.  The Veteran was assessed as having a GAF score of 47.

A private January 2016 vocational assessment discussed the Veteran's psychiatric, emotional and behavioral difficulties resultant of his service-connected anxiety and depressive disorders in relation to mental limitation from difficulties with his memory, concentration and social behavior.  It was indicated that the Veteran was unable to engage in substantially gainful employment.  

The preponderance of the evidence of record demonstrates that the Veteran's psychological symptoms do not, and have not at any time during this appeal, reflected total occupational and social impairment as envisioned by the regulation.  Such conclusion is consistent with the GAF scores assigned and the evidence which reflects major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran has been variously deemed to be unable to work because of his symptoms, or only able to work at a low stress job.  He has, however, worked intermittently during the appeal.  The Veteran also described difficulties in school to include with concentration; however, he attended classes to obtain an AA degree.  Family relations were strained with a divorce, a second marriage and recent separation.  The Veteran's judgment and thinking had included suicidal ideation and were noted to be deficient.  His mood was variously anxious, irritable, dysphoric and depressed.  The symptomatology described is more consistent with the type and degree of symptoms, and the effects of such symptoms on the Veteran's social and occupational functioning for a 70 percent rating than with a higher rating.  The VA examiners in February 2009 and May 2010 summarized the Veteran's symptoms according to the diagnostic criteria for a 70 percent rating.  Overall, when considering the frequency and severity of his symptoms, the Board finds that a rating in excess of 70 percent is not warranted.  The Veteran's symptoms indicate serious impairment in both social and occupational functioning, and have even been described as interfering substantially with his work; however, no examiner has indicated that the symptoms were severe enough to result in total occupational and social impairment.  Rather, the examiners have primarily described the Veteran's symptomatology in terms of the 70 percent rating diagnostic criteria.  Accordingly, the evidence of record does not support total social and occupational impairment.  Accordingly, the Board finds that a 70 percent evaluation for the Veteran's anxiety disorder with depression and polysubstance abuse during the course of the appeal is appropriate.

While the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule (see Mauerhan, 16 Vet. App. at 442), the Board has not identified any other aspects of the Veteran's service-connected anxiety with depression and polysubstance abuse that would enable it to conclude that the criteria for a 100 percent rating have been approximated, and the Appellant has pointed to no such pathology as discussed above.

Other Considerations

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2015). 

In the present case, there is no evidence that the Veteran's service-connected lumbar strain, left foot sprain or anxiety disorder presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence has not been received to reopen the Veteran's claim of service connection for allergic rhinitis.  The appeal is denied.

Entitlement to a 10 percent rating, but no higher, for left foot sprain is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for service-connected lumbar spine strain is denied.  

Entitlement to a rating in excess of 70 percent for anxiety disorder is denied.  


REMAND

Service connection for right foot

At his March 2009 VA examination the Veteran reported experiencing bilateral foot pain and swelling, which he treated with Motrin, orthotics, and arch supports.  The examiner opined that the Veteran's right foot was never mentioned in service treatment records, and therefore not at least as likely as not related to service.  

At a February 2012 VA examination the Veteran reported experiencing a right foot sprain after hiking in 2000, and indicated that he was treated with crutches and orthotics.  He reported that he was experiencing pain on the dorsal aspect of the foot and sprains if he walked for prolonged time.  He managed the pain with Tylenol as needed.  The examiner opined that a nexus opinion was not indicated because there was no objective evidence of a right foot condition.

In light of the varying responses from VA examiner's ranging from acknowledgment of symptoms and a negative nexus based on faulty reasoning (lack of evidence in service treatment records alone) to absence of a right foot condition, the Board finds another VA examination is necessary.  The examiner should address the Veteran's right foot symptomatology, and indicate whether he has at any point during the appeal had or currently has a right foot disability that is at least as likely as not related to service.  The examiner should discuss the Veteran's contentions of symptomatology in considering his history of disability.  

TDIU

In a January 2016 vocational assessment J.M. Salek, opined that given the permanency of the Veteran's psychiatric, emotional and behavioral difficulties resultant of his service-connected anxiety and depressive disorders and mental limitation relative to memory, concentration and social behavior, the Veteran was vocationally disabled, and unable to perform any type of substantial gainful occupation since June 2010.  Specifically, J.M. Salek opined that the Veteran was 100 percent disabled for TDIU as of June 2010 based on the entirety of the records-with a reasonable degree of professional certainty.

The Board observes that in his November 2011 VA examination for his spine the Veteran reported working for approximately a month.  The Veteran's employment history is unclear.  On remand, request clarification from the Appellant regarding his employment history, and then request an examiner opine as to the functional impacts of the Veteran's service-connected disability, to include the effects on his ability to obtain and maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information concerning his work history to the present.  Specifically, the Veteran should be requested to provide information concerning his work history.  Reasons for leaving employment should be solicited from the Veteran and employers as indicated.

2.  Schedule the Veteran for a VA examination of his right foot.  The examiner should be provided access to the electronic record to include VBMS and Virtual VA.  Following review of the record, and any testing as necessary, the examiner should opine as to whether it is at least as likely as not that the Veteran has a right foot disability (or had a right foot disability at any time during the appeal) that was caused by or incurred in service.  The examiner should provide a rationale for all opinions expressed.  

3.  Thereafter, schedule the Veteran for VA examination(s) by examiner(s) with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his ability to work.  All indicated studies should be conducted, and all findings should be reported in detail.  The electronic claims file should be made available to the examiner(s) for review.

The examiner(s) should be requested to describe the impact of each of the Veteran's service-connected disabilities (anxiety disorder with depression and polysubstance abuse; lumbar strain, and chronic Lisfranc sprain, left foot) on the Veteran's ability to obtain and/or maintain substantially gainful employment.  The rationale for each opinion offered should be provided.

4.  Thereafter, and after undertaking any other indicated development, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, then issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


